On the trial of this case, the plaintiff relied upon the letter from his attorneys to Wilensky, which is set out in the above decision, as a demand for possession of the property involved, and the trial judge submitted to the jury the issue as to whether or not a demand for possession of the property was made on the defendant. No issue as to a waiver of demand for possession by the defendant or that such demand was unnecessary under the facts and circumstances of the case was submitted to the jury. It is contended by the defendant in error in his motion for a rehearing that this court in deciding this case overlooked or misconstrued the cases of Moore v. Collins, 36 Ga. App. 701
(3) (138 S.E. 81), and Darling Stores Corp. v. WilliamBeatus Inc., 68 Ga. App. 869 (2) (24 S.E.2d 805), where it was ruled that a demand for possession is unnecessary, where it is shown by the evidence that such demand would not have been heeded. Those cases are distinguishable on their facts from the present case, in that in each of them the tenant gave notice to the landlord before the dispossessory warrant was sued out that he would not surrender possession, which dispensed with the necessity of a demand. In the present case, the defendant testified that no demand for possession was made upon him, and that he wouldn't say that it was his intention to stay there over and beyond the term of his lease, and just pay double rent; but that he was going to move out when his store was ready; that he would have to stay on and run the risk of having *Page 820 
to pay double rent, owing to the fact that he had no place to move to at the time of the trial.
In these circumstances this court can not say that a demand for possession was unnecessary.
Motion for rehearing denied. Felton and Parker, JJ., concur.